Case: 21-50049     Document: 00516534665         Page: 1     Date Filed: 11/04/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                  No. 21-50049                              FILED
                                                                     November 4, 2022
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   Robert Edward Richardson,

                                                           Plaintiff—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:20-CV-130


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Robert Edward Richardson, Texas prisoner # 468111, appeals the
   district court’s grant of summary judgment in favor of the defendant and
   dismissal of his claims under 42 U.S.C. § 1983 alleging violations of his due



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50049      Document: 00516534665            Page: 2    Date Filed: 11/04/2022




                                      No. 21-50049


   process and Eighth Amendment rights based on his years-long confinement
   in administrative segregation and “chronically mentally ill sheltered
   housing” (CMI-SH).         Richardson, who identified his faith as Native
   American Shamanism, further alleged violations of his rights under the
   Religious Land Use and Institutionalized Persons Act (RLUIPA), the First
   Amendment, and the Equal Protection Clause because he was not allowed to
   grow his hair long or wear his religious headgear and medicine bag at all times
   and was unable to obtain sacred medicine cards and a dreamcatcher.
          We review the grant of a motion for summary judgment de novo. See
   Xtreme Lashes, LLC v. Xtended Beauty, Inc., 576 F.3d 221, 226 (5th Cir.
   2009). Summary judgment is appropriate if the record discloses “that there
   is no genuine dispute as to any material fact and the movant is entitled to
   judgment as a matter of law.” Fed. R. Civ. P. 56(a).
          Regarding his Eighth Amendment claim based on his custodial status,
   although Richardson argues that he should no longer be housed in
   administrative segregation or CMI-SH based on his good behavior, he has not
   asserted that he was denied any of life’s necessities or that Texas Department
   of Criminal Justice (TDCJ) officials acted with deliberate indifference to his
   health or safety while he has been confined in administrative segregation. See
   Farmer v. Brennan, 511 U.S. 825, 834 (1994).            Further, in relation to
   Richardson’s due process claim, he has not shown, or even challenged, the
   determination that the conditions he faced were not onerous enough to
   constitute an atypical prison situation. See Hernandez v. Velasquez, 522 F.3d
   556, 562-63 (5th Cir. 2008).
          Because Richardson does not meaningfully challenge the district
   court’s determination that the TDCJ policy limiting the times that he could
   wear his religious headband and medicine pouch did not substantially burden
   his ability to practice his religion or the determination that he failed to explain




                                           2
Case: 21-50049      Document: 00516534665          Page: 3   Date Filed: 11/04/2022




                                    No. 21-50049


   how the denial of the medicine cards and dreamcatcher caused him to violate
   his religious beliefs, he has abandoned these RLUIPA claims. See Yohey v.
   Collins, 985 F.2d 222, 225 (5th Cir. 1993); see also Brinkmann v. Dallas Cnty.
   Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); Adkins v. Kaspar, 393
   F.3d 559, 567 & n.32 (5th Cir. 2004); Garner v. Kennedy, 713 F.3d 237, 241
   (5th Cir. 2013). Richardson has not shown that he was not afforded the
   reasonable opportunity to practice his religion under the First Amendment,
   see Cruz v. Beto, 405 U.S. 319, 322 (1972), and he has abandoned, based on
   his failure to brief, his claim that his equal protection rights were violated
   when he was not allowed to wear his headband and medicine pouch at all
   times, see Brinkmann, 813 F.2d at 748.
          Richardson has abandoned his RLUIPA and First Amendment claims
   based on TDCJ’s grooming policy because he fails to specifically challenge
   the district court’s least-restrictive way determination under the RLUIPA,
   see Mayfield v. Tex. Dep’t of Crim. Justice, 529 F.3d 599, 613 (5th Cir. 2008),
   or argue that the restriction is not reasonably related to the TDCJ’s
   penological interest of safety as he was required to do in conjunction with his
   First Amendment claim, see Turner v. Safley, 482 U.S. 78, 89 (1987).
          Additionally, Richardson’s conclusional assertion that his religious
   beliefs are being violated because he is not permitted to attend religious
   ceremonies in general population, without more, is insufficient to show a
   constitutional violation. See Brinkmann, 813 F.2d at 748; see also Koch v.
   Puckett, 907 F.2d 524, 530 (5th Cir. 1990). Finally, Richardson has not
   established that the district court abused its discretion by denying his motion
   for the appointment of counsel. See Cooper v. Sherriff, Lubbock Cty., Tex., 929
   F.2d 1078, 1084 (5th Cir. 1991); see also Cupit v. Jones, 835 F.2d 82, 86 (5th
   Cir. 1987).




                                          3
Case: 21-50049     Document: 00516534665         Page: 4   Date Filed: 11/04/2022




                                  No. 21-50049


         We AFFIRM the judgment of the district court and DENY the
   motion for oral argument and the motion for preliminary injunction and
   temporary restraining order.




                                       4